Citation Nr: 0304471	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for a duodenal 
ulcer, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1951 
to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which increased the disability 
evaluation from 10 percent to 20 percent for the veteran's 
duodenal ulcer. 

The veteran appears to be raising the issues of entitlement 
to service connection for a hiatal hernia and gastritis.  
These issues are referred to the RO.


FINDING OF FACT

The veteran's duodenal ulcer disorder is manifested by 
subjective complaints of constipation, nausea, and epigastric 
pain and bloating with objective evidence of anemia and 
weight loss.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate his claim by the rating decision, statement of 
the case, supplemental statement of the case, and a September 
2002 letter from the Board.  In particular, this letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The record shows that the RO 
has secured the veteran's service medical records, VA 
clinical records, and VA examination reports.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records reflect that the veteran received 
treatment for a duodenal ulcer.  VA medical records showed 
evidence of a duodenal ulcer and the veteran was hospitalized 
between October and November 1954 for treatment for 
duodenitis and amebiasis.  In December 1954, the RO granted 
service connection for duodenitis and assigned a 
noncompensable evaluation.  
 
VA medical records dated in February to March 1965 reveal for 
treatment for a duodenal ulcer.  The RO, by a March 1965 
rating action, redefined the veteran's service-connected 
disability as a duodenal ulcer and assigned a 10 percent 
rating.  

The veteran filed a claim for increased evaluation for his 
duodenal ulcer in June 1996.  VA outpatient clinic records 
dated during 1995 and 1996 show that the veteran was seen 
with multiple complaints, including gastrointestinal 
complaints.  In November 1995, his weight was recorded at 218 
lbs. 

At a July 1996 VA stomach examination, the veteran's clinical 
history indicated that he had undergone two umbilical 
herniorrapghies and a three-vessel coronary artery bypass.  
He reported an increase in gastrointestinal symptoms becoming 
severe over the past three years.  He complained of daily 
symptoms, including excessive flatulence post-prandially, 
morning nausea, post-prandial nausea with eruptions, 
dysphagia aggravated by overeating, dyscrasia to milk, 
epigastric pain, and abdominal distention.  On examination, 
his current weight was 207 pounds which the examiner noted 
was down from a maximum weight of 216 pounds in the last 
year, a pendulous abdomen, negative hemo-occult, and mild 
iron deficiency anemia.  There was moderate epigastric 
tenderness without rebound.  An endoscopy revealed duodenitis 
and an upper gastrointestinal series revealed a small hiatal 
hernia with slight gastroesophageal reflux disease and 
stenosis.  The examiner's diagnoses included duodenitis.  

VA medical records during 1997 show continued treatment for 
gastrointestinal complaints.  In January 1997, the veteran's 
weight was 224 lbs.  In May 1997, he sought treatment for 
complaints of mid-epigastric pain and burning with radiation 
as well as intermittent dysphagia. 

At a July 1998 VA examination, the veteran was experiencing 
fluid return from his stomach approximately one time per 
week, bloating of his abdomen especially after meals, and 
generalized abdominal discomfort.  He denied any hematemesis 
or melena.  The examiner noted that the veteran, who had 
gained four pounds in the last year, was obese.  A physical 
examination demonstrated no clinical signs of anemia, no 
abdominal tenderness, and the stool was negative for occult 
blood. A June 1998 upper gastrointestinal series revealed a 
normal duodenal bulb with no evidence of any ulcerations, 
inflammation, or masses.  The examiner concluded that 
duodenitis, gastritis, and Helicobacter pylori were noted in 
1993, 1994, and 1995 respectively, but that the current upper 
gastrointestinal series showed no hiatal hernia, no 
esophageal inflammation, duodenal inflammation, ulcers, or 
masses.  The examiner stated that while an endoscopy 
conducted prior to 1996 indicated some inflammation in the 
esophagus, stomach, and duodenum, current Barium studies did 
not reveal any abnormality.

VA medical records from 1998 to 2000 reflect treatment for 
several nonservice-connected disabilities including cardiac 
problems, but indicated that the veteran's weight dropped 
from 212 pounds in January 1999 to 161 pounds in April 2000.

A May 2000 VA upper gastrointestinal series and an esophogram 
were within normal limits. 

At a March 2001 VA gastrointestinal examination, the veteran 
complained of vomiting four to five times a month, 
hematemesis, melena, and black stools six months ago and 
again six weeks ago.  He denied any circulatory disturbances 
after meals or any hypoglycemic reactions.  He had regular 
bowel movements with the exception that about four or five 
time a month he became constipated and stated that he blocked 
up once a week.  He became bloated and reported that nausea 
and vomiting brought him some relief.  On physical 
examination, the veteran weighed 191 pounds.  The examiner 
noted that the veteran's previous weights, in the past two 
years, fluctuated between 200 pounds and 170 pounds.  The 
examination showed a soft and distended abdomen, normal 
muscles and fascia of the abdominal wall, and some epigastric 
tenderness.  The diagnosis was a small reducible ventral 
hernia.  In an addendum, the examiner concluded that the 
veteran did not have an active duodenal ulcer at this time 
and had Barrett's esophagus.  

At a second March 2001 VA examination by the same examiner, 
the veteran reported having had a 30-pound weight loss in the 
last year and described some fatigue and weakness.  He had a 
sharp epigastric pain, which radiated to the precordial area, 
which lasted about 4 to 8 hours.  His episodes of blockage 
and swelling up made him worse.  The examiner reviewed the 
September 2000 laboratory readings and concluded that there 
was evidence of iron deficiency anemia even though the last 
stool check in February 2001 was negative for occult blood.  
Flat and abdominal upright x-rays showed no obstruction.  The 
diagnoses included iron deficiency anemia, history of 
Helicobactor pylori, gastritis, Barrett esophagus, and 
symptoms of a partial bowel obstruction that needed to be 
investigated.  

VA medical records from June 2000 to October 2002 show 
treatment for nonservice-connected disabilities, but 
indicated that the veteran's weight rose from 184 pounds in 
June 2000 to 205 pounds in October 2002.  

At an October 2002 VA examination, the examiner noted the 
previous diagnoses of small reducible ventral hernia and 
history of Helicobacter Pylori, gastritis, Barrett's 
esophagus and intermittent symptoms of partial bowel 
obstruction.  The veteran complained of epigastric pain, 
worsening after meals, about two hours afterward, cramping in 
nature with symptoms of bloating, growling, and smothering 
after eating.  He said that he wakes up at night smothering, 
and his stomach locks up on him.  His appetite was good and 
his weight was documented as 204 pounds in August 2002.  The 
veteran reported that he was intermittently constipated and 
denied blood in the stool.  The examiner found that the 
veteran did not have liquid, foul smelling, tarry stools.  He 
also found that the veteran's symptoms were relieved by an 
anti-gas medication.  The examiner noted that the veteran was 
on iron supplements and since that time the veteran's 
hemoglobin has remained stable.  The examiner stated that 
there was no evidence of iron deficiency at this time.  The 
diagnoses included Barrett's esophagus, chronic Helicobacter 
pylori gastritis documented for at least 14 years on repeated 
endoscopy although the last endoscopy was negative for 
Helicobacter pylori or changes of gastritis and duodenitis, 
and symptoms of chronic constipation and bloating.  The 
examiner stated that symptoms do not point toward peptic 
ulcer disease but rather toward constipation and bloating 
with dyspepsia.

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  See 29 Fed. 
Reg. 6718 (May 31, 2001). Those changes pertain to diagnostic 
codes unrelated to the rating of the veteran's service-
connected disability.  Consequently, the revisions have no 
bearing on the Board's analysis.

The RO has evaluated the veteran's service-connected duodenal 
ulcer under Diagnostic Code 7305.  According to this 
Diagnostic Code, evidence of a moderate duodenal ulcer 
manifested by recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, warrants the assignment 
of a 20 percent disability rating.  A 40 percent requires 
evidence of a moderately severe duodenal ulcer that is less 
than severe but which causes impairment of health manifested 
by anemia and weight loss or which results in recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.   A 60 percent evaluation 
requires evidence of a severe duodenal ulcer manifested by 
pain that is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.84a, Diagnostic 
Code 7305 (2002).  

The regulations state that ratings under diagnostic codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114 (2002). Consequently, certain coexisting diseases in 
this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 
(2002).  Therefore, separate evaluations for ulcer, gastritis 
and duodenitis are not available.
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002). 

Upon review of the evidence and resolving doubt in the 
veteran's favor, the Board finds that evidence satisfies the 
criteria necessary for a moderately severe duodenal ulcer 
that is less than severe but which causes impairment of 
health manifested by anemia and weight loss or which results 
in recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  The 
Board notes the veteran's consistent symptoms including 
constipation, nausea, epigastric pain and bloating after 
eating as well as the evidence that the veteran's weight 
varied considerably from 1999 to 2002 and there is laboratory 
evidence of and treatment of the iron deficiency anemia.  
Although recent endoscopic examinations have not found a 
duodenal ulcer, there have been positive findings of 
Helicobacter Pylori and Barrett's esophagus.  Additionally, 
while evidence of record indicates that the veteran also has 
significant cardiac problems that are nonservice-connected, 
there is no medical evidence or opinions attributing the 
veteran's gastrointestinal symptoms to his nonservice-
connected cardiac problems.   Moreover, examiners have not 
indicated that the veteran's gastrointestinal diagnoses of 
Barretts' esophagus can be distinctly separated from his 
service-connected ulcer disorder. Therefore, based on these 
factors, with a reading of the regulation in a light most 
favorable to the veteran, the Board finds that the 
preponderance of the evidence supports a 40 percent 
evaluation.  

The medical evidence of record, however, does not support the 
next higher rating of 60 percent.  Although the veteran 
reported experiencing vomiting four to five times a month as 
well as hematemesis and melena,, the pertinent medical 
records do not support these complaints.   At the July 1998 
VA stomach, duodenum, and peritoneal adhesions examination, 
the veteran specifically denied experiencing any hematemesis 
or melena.  Further, the pertinent periodic evaluations that 
the veteran underwent during the current appeal did not 
specifically note findings of either hematemesis or melena.  
In fact, testing of the veteran's stool during the current 
appeal, and most recently in October 2002, has been 
consistently negative for occult blood.  Moreover, at the 
March 2001 VA examination, the veteran explained that he 
periodically vomits upon becoming constipated and bloated and 
feeling nauseous and that this vomiting brings him some 
relief.

Additionally, the pertinent medical records received during 
the current appeal note only occasional complaints of 
epigastric pain.  Further, although anemia and weight loss 
have been illustrated in these medical records, the reports 
contain no indication that these symptoms are productive of 
definite impairment of health.  The most recent October 2002 
VA examination found that the veteran did not have iron 
deficiency or vomiting.  Thus, without evidence of a severe 
duodenal ulcer manifested by pain that is only partially 
relieved by standard ulcer therapy, periodic vomiting, or 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, a 60 percent evaluation for a duodenal ulcer cannot 
be awarded.  See 38 C.F.R. Part 4, § 4.84a, Diagnostic Code 
7305 (2002).

Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Here, the RO determined that the veteran's service-connected 
ulcer did not warrant consideration of an extraschedular 
rating.  The Board concurs with the finding that the 
veteran's service-connected ulcer is adequately compensated 
by the assigned schedular rating, and does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Moreover, there is no evidence that his ulcer 
disorder has resulted in frequent periods of hospitalization.

With respect to the issue of marked interference with 
employment, the Board notes that the veteran has contended 
that he is unemployable due to his ulcer. The Board notes 
that in VAOGCPREC 6-96 (August 16, 1996), VA General Counsel 
stated that in determining whether a claim for a TDIU under 
38 C.F.R. § 4.16 is raised by the record, the primary 
consideration is whether the record contains assertions or 
evidence that the claimant is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  Moreover, the General Counsel stated that in 
such instances where the appealed issue concerns entitlement 
to an increased rating for a service-connected disability, 
the Board would have jurisdiction to address as a component 
of the increased rating claim, the question of entitlement to 
a TDIU provided the claim is based solely upon the disability 
or disabilities which are the subject of the increased rating 
claim.  However, in the instant case, it does not appear that 
TDIU has been raised either formally or informally by the 
veteran.

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to the 
veteran's service-connected duodenal ulcer.  Thus, the Board 
finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected duodenal ulcer.  This disability is 
appropriately rated under the schedular criteria.  




ORDER

A 40 percent disability rating for the service-connected 
duodenal ulcer is granted, subject to the provisions 
governing the payment of monetary benefits.



		
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

